﻿203.	 I have the honour of conveying to you, Mr. President, and the other representatives greetings from my Sovereign, His Majesty King Birendra Bir Bikram Shah Dev, and his best wishes for the success of the thirty-eighth session.
204.	In extending our warm felicitations to you, Sir, on your election to the high office of President of the General Assembly, my delegation feels confident that, under your able and wise guidance, the Assembly will have no difficulty in achieving its desired objectives.
205.	At the same time, I wish to put on record the deep appreciation of my delegation to Mr. Imre Hollai, who guided the business of the thirty-seventh session with impartiality and distinction.
206.	We extend our congratulations to Saint Christopher and Nevis and welcome it as a new Member of the United Nations family.
207.	I wish also to take this opportunity to pay our compliments to the Secretary-General for his exemplary conduct and contribution to the cause of international peace and development.
208.	Bound by our common allegiance to the purposes and principles of the United Nations, we are assembled here to work in harmony for the promotion of peace, understanding and co-operation among nations. This has been our pledge, enshrined in the Charter and repeated every year in this very Hall. However, as we review the prevailing international situation, it does not require much perspicacity to notice the gap to our pledge and our performance. In every area of vital interest, whether political, social or economic, the contradiction is open and obvious. Over the years we have drifted so much from our course in 1983 the world finds itself confronting a situation which all of us wanted to avoid.
209.	Despite the Organization's best efforts the cold winds of confrontation continue to sweep with renewed intensity. Similarly, while the frantic armaments race has aroused a deep sense of despair and danger everywhere, the increased frequency of wars and interventions challenges the very principles that we are all committed to adhere to and uphold. No less alarming is the widening gulf between rich and poor nations that has been further complicated by the reluctance of the North to enter into a meaningful dialogue.
210.	The lack of political will to change with the changing realities may be blamed for many of our problems today. The danger inherent in such attitudes is nowhere more apparent than in the area of arms build-up. All of us recognize the immeasurable damage that an armed conflict could cause in this nuclear age, and yet the armaments race continues to escalate at a fast pace and in a pervasive manner as if it were a shield of salvation and not an instrument of annihilation.
211.	We note with deep disappointment that the negotiations in the Committee on Disarmament on priority areas outlined in the Final Document of the Tenth Special Session of the General Assembly— the first session devoted to disarmament—virtually remain at a standstill. Agreements on a comprehensive nuclear-test ban have yet to materialize, despite the removal of technical obstacles. Regardless of world public opinion and the specific commitments undertaken by the major nuclear Powers in various international agreements, specifically the Treaty on the Non-Proliferation of Nuclear Weapons , those Powers have persisted in both the vertical and horizontal development of their nuclear arsenals. While we welcome the ongoing talks between the United States and the Soviet Union on strategic nuclear weapons and intermediate-range nuclear missiles, we are concerned at both the apparent lack of progress and the dilatory manner in which those talks are taking place. We urge the two super-Powers to redouble their efforts in order to achieve more meaningful progress, not limiting themselves to the nuclear field but assisting and co-operating in the broader context of concluding a treaty on banning chemical weapons and initiating measures to curb the production and transfer of conventional weapons to other parts of the world. 

212.	In the latter context, we have seen with great regret that more and more nations of the developing world are showing a growing tendency to arm themselves at a rate faster than that of most of the developed countries themselves. This will not only weaken the third world's stand on the question of disarmament but will also exert a severe strain on its limited resources. Contrary to what the third world countries themselves have said, this has helped to increase the flow of money in a reverse direction, that is, from the developing countries to the developed ones. Moreover, such arms build-up is also likely to generate unnecessary tension, contributing to a greater sense of insecurity in the area.
213.	The accumulation of modem weapons, particularly the existence and stockpiling of nuclear arms, not only presents an ever-increasing danger to the very survival of mankind in times of war but also tends to undermine the general environment of security and dislocates the socio-economic priorities in times of peace. Acutely conscious of such disastrous consequences, my delegation joins many others in emphasizing the urgent need to halt the arms race without further delay. We should in all sincerity and seriousness begin the process of the progressive reduction and elimination of nuclear arms under effective international supervision and a verification mechanism. This should be followed by similar steps in the area of conventional arms until we reach the goal of general and complete disarmament. In view of the close interrelationship of disarmament and international security, it is essential for us, as we continue the process of disarmament, to direct our efforts at strengthening the environment of security for all States on the basis of mutual trust and respect. It also calls for the peaceful settlement of disputes, together with the implementation of effective measures for peace-keeping and peace-making.
214.	While the arms build-up serves as a provocation, challenging the structure of peace, we also believe that unless and until nations adhere to the basic norms of behaviour prescribed under international law and the Charter of the United Nations, the threat to international peace and security will continue.
215.	It is the tragedy of our time that even the simple norms of international conduct are often violated at the expense of human welfare. My delegation considers the recent incident involving the Korean jetliner and the loss of human lives on board to be a regrettable case and also greatly deplores the tensions that have been generated by that event.
216.	The utter disregard of the principles of inter-State relationships has been a source of tension and trouble in several parts of the world. In our temptation to seek greater power and influence, we tend to forget that no nation in this age can accept subjugation, much less endure it, however great may be the suffering and sacrifice. The legitimate aspirations of all countries and peoples to remain independent and to retain their own national identity cannot be denied except at the cost of a perpetual threat to peace and stability in and around the area. It is in this perspective that my delegation views the current crises in the Middle East, South Asia, Southeast Asia, southern Africa and Central America.
217.	The situation in Afghanistan continues to occupy the attention of the international community. It is essential, in order to bring about the normalization of the situation there and so that the people of the country may exercise their inalienable right of self-determination, that foreign forces be withdrawn from the country. Nepal firmly supports the efforts of the United Nations, and in particular the efforts of the Secretary-General's personal representative, Mr. Diego Cordovez, to achieve a negotiated political settlement in Afghanistan.
218.	Regarding the question of Kampuchea, we deeply regret that despite the efforts of the international community to find a political settlement, no progress has been made in that area. We would like once again to urge all the parties concerned to join in the efforts of the United Nations and the International Conference on Kampuchea to achieve the withdrawal of all foreign forces from the country and thus pave the way for a just political settlement of the problem.
219.	In the Middle East, the situation is more volatile than ever before. My delegation has repeatedly stated its conviction that a comprehensive, just and lasting solution of the question must embrace the following three basic principles: first, withdrawal of Israel from territories occupied since 1967; secondly, respect for the rights of all States in the region, including Israel, to live in peace within secure and recognized boundaries; and thirdly, recognition of the rights of the Palestinian people, including their rights to a separate State. My Government believes that the participation of the Palestinian people, represented by their sole legitimate representative, the PLO, is necessary in any negotiation aimed at a comprehensive solution of the Middle East problem.
220.	The question of the Middle East is also further complicated by repeated attempts to impair the sovereignty, territorial integrity and internal harmony of Lebanon and to weaken the security of its people. Nepal will support every move designed to restore full and legitimate Lebanese sovereignty over the whole of Lebanon on the basis of non-interference in its internal affairs and the withdrawal of all foreign forces.
221.	Similarly, my delegation would also like to take this opportunity to renew its appeal to both Iran and Iraq, two member countries of the Movement of Non-Aligned Countries, to end the war between them and to seek a peaceful settlement of their disputes.
222.	While the hotbeds of conflict demand our immediate attention, it is imperative at the same time that other areas of tension and their potential threats to international peace and security be neutralized. South Africa continues to be one of the focal points of tensions in international relations. The minority regime of South Africa has persistently refused to recognize the right of the oppressed people to self-determination and majority rule. Nepal has always condemned the abhorrent system of apartheid as an insult to the civilized world. We once again join the international community in urging the Security Council to take effective measures under Chapter VII of the Charter.
223.	Similarly, South Africa's refusal to co-operate with the United Nations in implementing the plan for free and fair elections in Namibia under United Nations supervision has delayed the early attainment of independence by that Territory. We reiterate here our total opposition to any scheme which might make Namibia's independence contingent upon changes in situations in other countries. While my Government reaffirms its support for the people of Namibia and their representative, SWAPO, we also urge the Security Council and the members of the contact group of five Western States to intensify their efforts to bring about the early implementation of Security Council resolution 435 (1978), which is the only internationally accepted basis for the solution of the problem. In this context, my Government also supports the initiative taken recently by the Secretary-General. We are confident that other nations will also join in the support for the bold step he has taken. 

224.	As regards the question of Cyprus, we continue to believe that any solution of that problem must respect the independence, territorial integrity and non-aligned character of Cyprus. With this in mind, Nepal supports the inter-communal talks held under the auspices of the Secretary-General, in keeping with the relevant United Nations resolutions.
225.	My Government also continues to hold the view that the aspirations of the Korean people to national reunification must be fulfilled peacefully without outside interference.
226.	The recent developments in the Caribbean and Central American region have equally been a source of concern to us. My delegation supports Security Council resolution 530 (1983), which reaffirms the right of all countries in the region to live in peace and security, free from all foreign interference. In this context, we also welcome the initiative of the Contadora Group.
227.	In our present interdependent world, just as instability in one area threatens peace and security in other comers of the globe, so disparity and economic inequality among countries cannot fail to have a negative impact on the international environment.
228.	Although the inadequacy of the economic structure of the past to meet the present challenge is well recognized, we are currently at an impasse in the process of evolving a new international economic order because of the indifference of those who benefit from the status quo. A move to construct a future world system commensurate with the changing international realities must therefore be made soon in order to lay the foundation of a healthy international economic climate.
229.	The high rate of inflation, protectionist policies and the deadlock in the negotiations on critical areas have aggravated the difficulties of the developing countries, which are already in a precarious position. The problems facing them, in particular the landlocked and least developed among them, are of a structural nature, and special and urgent measures are required to overcome the constraints impeding their socio-economic development. The Substantial New Programme of Action for the 1980s for the Least Developed Countries/ adopted by the United Nations Conference on the Least Developed Countries, is an outcome of the realization that that is so. We urge an immediate and full implementation of that Programme of Action.
230.	The outcome of the sixth session of the United Nations Conference on Trade and Development was received with mixed feelings by my country. Nepal had expected that the developed countries would respond in a positive manner to the draft resolutions submitted by the Group of 77 on key issues concerning all the three major areas—commodities, trade in goods and services, and financial and monetary issues. We appreciate the recognition by the developed countries of the intensity and gravity of the whole gamut of problems with which the developing countries are having to cope in the areas of trade, development, money and finance, technology, and social and institutional issues and the impact it has had on their social and economic development. But their expressions of sympathy and concern in the Held of remedial measures were not matched by an equal degree of political will. This has disappointed us, because intransigence of this nature will neither contribute anything to the growth of world trade nor assist in fostering mutuality of interest among developing and developed countries.
231.	However, as one of the least developed countries we feel gratified that a compromise resolution could be drawn up in which Group B countries could accept a formulation that called for the attainment of a 0.15 per cent target for official development assistance for the least developed countries  by 1985 or as soon as possible thereafter . Their response to the least developed countries' requests for conversion of official development assistance loans into grants on a case-by-case basis, and for speedy implementation of the Substantial New Programme of Action, is also appreciated.
232.	We would like to stress here that no opportunity should be allowed to slip by that would enable all of us, both developed and developing countries, to gain a fair share of the wealth from world trade and development.
233.	At the present time of economic insecurity my delegation believes that avenues already open for development purposes, as well as future prospects for nations, should be further widened. The meagre resources now available to multilateral bodies such as UNDP are discouraging the process of growth of developing countries. Moreover, the lack of progress in the implementation of the Nairobi Plan of Action for the Development and Utilization of New and Renewable Sources of Energy and of the Vienna Programme of Action on Science and Technology for Development has added to the frustrations of the developing countries. The present myopic vision should not be allowed to obstruct the future perspective and the prospect of meaningful co-operation.
234.	In the light of the present economic realities, cooperation among the developing countries assumes great significance. We are convinced of the need for taking suitable measures to ensure effective co-operation among the developing countries themselves. Consistent with the spirit of South-South co-operation, all seven countries of South Asia have recently agreed, at their meeting at the ministerial level, to launch a programme of regional co-operation in various fields of common interest and mutual benefits. We are now at the beginning of a process which we hope will continue to grow, both in spirit and in areas of co-operation, thus contributing to the welfare and stability of the region as a whole.
232 . H was against the bleak background of such an international political and economic situation that the Seventh Conference of Heads of State or Government of Non-Aligned Countries was held at New Delhi, from 7 to 12 March this year. The concern and commitment of the 101 countries represented theirs at the highest level find their expression in its final documents  Our crusade for peace based on political and economic justice will continue until the day every nation feels secure in its independence and all peoples share the benefits of development.
233.	The non-aligned world seeks to achieve this target not as a separate bloc but as a moral and political force working in co-ordination with the United Nations system. The United Nations, with its well-defined principles, permanent structures and universal membership, has the necessary prestige and prerequisites to serve as both an ideal and an instrument of peace. Nepal, which has full faith in the Organization's principles and purposes, will continue to support all measures to strengthen the effectiveness and operational capacity of the United Nations in its efforts to create a safer and better world as envisaged in the Charter.
234.	At this point I cannot fail to express our great appreciation for the valuable support and assistance extended to us by the various bodies and specialized agencies of the United Nations in our development efforts. Nepal believes that there can be no alternative to the United Nations in realizing the goals of international peace and security and promoting the cause and 
course of detente, disarmament and socio-economic advancement for all peoples.
235.	Our ultimate desire for peace and development is embodied in our proposition that Nepal be declared a zone of peace. This proposition is consistent not only with our traditional national ethos but also with the principles of non-alignment and the purposes and principles of the United Nations. The zone of peace proposal will not only help institutionalize peace in our country, thus enabling us to meet the growing challenges of development in an atmosphere of security and stability; it will also contribute to the cause of peace and stability in our neighbourhood. I take this opportunity to thank all those countries which have supported our proposal.
236.	In conclusion let me once again reaffirm our support for the ideals of the Charter of the United Nations. The delicate instrument designed for the maintenance of peace and stability which was constructed nearly 40 years ago by our founding fathers still has a major role to play in the changing realities of our tidies. In this endeavour all the nations have significant contributions to make. My country will not lag behind in working for a viable structure of peace which is so essential for the survival of the human race.
 
237.	
